PER CURIAM:
Danny Rayburn Smith appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his claims under 42 U.S.C. § 1983 (2006) and for return of property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. County of Pickens, No. 8:10-cv02265-JMC, 2011 WL 3794285 (D.S.C. Aug. 25, 2011); (Oct. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.